Upon the trial, the plaintiff's counsel could not produce the note; they alleged it was lost; but they produced an answer in equity of the defendant to a bill brought against him by a third person, in which answer he stated a schedule of debts owing to him, and amongst others, he stated a debt of £ 90 due to the plaintiff.
Mr. Spiller objected that this bill and answer, being a suit between other parties, and in which the plaintiffs were no way concerned, the answer could not be read as evidence; it was evidence only between (421) those who were parties to the suit in equity.
Where a verdict is given in evidence, it is to the end that conclusions drawn by a former jury between the same parties, upon the same points, may have some weight with the present jury; and as it is a conclusion upon evidence subject to the cross-examination and contestation of the party against whom it is produced, it is allowed to be given in evidence against him; but a verdict between other parties cannot be given in evidence. However, the confessions of a defendant, though made in private conversation, and to persons no ways concerned in interest, may be given in evidence, and that is the principle the Court goes upon with respect to a confession in an answer. It is equally proper to receive evidence of a confession contained in an answer made upon oath as it is to receive evidence of a confession made in a less solemn manner.
The evidence was received.